DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claim 1, the closest prior art of record Sundermeyer et al. (U.S.
2016/0349151 Al) teaches a method for providing improved composite work cycle damage estimates includes constructing a damage rate basis matrix, performing a D-optimal row selection calculation on the damage rate basis matrix, selecting, based on the D-optimal row selection calculation, a finite number of strain measurement device locations on the machine, extracting a target percentile damage rate for each of the one or more strain measurement devices, and using the extracted damage rates to solve for the unknown coefficients and verify the weightings assigned to the machine operations.
		However Sundermeyer et al. either singularly or in combination, fail to anticipate or render obvious a computer implemented method, comprising: deriving, by the one or more processors, a matrix of modes from the damage rate covariance matrix; and selecting, by the one or more processors, damage rate monitoring positions on the machine by identifying a subset of the plurality of positions on the machine that maximize a determinant associated with the matrix of modes using D-optimal row selection, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 9, the closest prior art of record Sundermeyer et al. (U.S.
2016/0349151 Al) teaches a method for providing improved composite work cycle damage estimates includes constructing a damage rate basis matrix, performing a D-optimal row selection calculation on the damage rate basis matrix, selecting, based on the D-optimal row selection calculation, a finite number of strain measurement device locations on the machine, extracting a target percentile damage rate for each of the one or more strain measurement devices, and using the extracted damage rates to solve for the unknown coefficients and verify the weightings assigned to the machine operations.
		However Sundermeyer et al. either singularly or in combination, fail to anticipate or render obvious a computing system, comprising constructing a damage rate covariance matrix based on the damage rate data; deriving a matrix of modes from the damage rate covariance matrix; and selecting damage rate monitoring positions on the machine by identifying a subset of the plurality of positions on the machine that maximize a determinant associated with the matrix of modes using D-optimal row selection; in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 15, the closest prior art of record Sundermeyer et al. (U.S.
2016/0349151 Al) teaches a method for providing improved composite work cycle damage estimates includes constructing a damage rate basis matrix, performing a D-optimal row selection calculation on the damage rate basis matrix, selecting, based on the D-optimal row selection calculation, a finite number of strain measurement device locations on the machine, extracting a target percentile damage rate for each of the one or more strain measurement devices, and using the extracted damage rates to solve for the unknown coefficients and verify the weightings assigned to the machine operations.
		However Sundermeyer et al. either singularly or in combination, fail to anticipate or render obvious a computer-implemented method of predicting damage rates for a new machine design, comprising: constructing, by the one or more processors, a new damage rate covariance matrix based on the new damage rate data; translating, by the one or more processors, the modal coordinates associated with the target observed damage rates for the old machine design into a new distribution associated with the new damage rate covariance matrix for the new machine design; and predicting, by the one or more processors, damage rates for the new machine design that correspond to the target observed damage rates based on a relative position of the modal coordinates in the new distribution,  in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864